JUDGMENT

PER CURIAM.
This appeal was considered on the rec-oi’d from the United States District Court for the District of Columbia and on the brief filed by the appellants. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 22, 2008, 534 F.Supp.2d 20, be affirmed. The district court propei’ly dismissed the case for lack of subject matter jurisdiction because it is not a civil action arising under federal law, see 28 U.S.C. § 1331, or between citizens of different states with an amount in controversy of more than $75,000, see 28 U.S.C. § 1332; nor does the complaint allege any other basis for the district court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.